Title: From John Adams to James Sullivan, 2 August 1796
From: Adams, John
To: Sullivan, James



Sir
Quincy August 2. 1796

I received; last Evening the Letter you did me the honour to write me, the 30th of July, and am ready to give you all the Information in my power
Mitchel’s Maps was the only one, which the Ministers Plenipotentiary of The United States and The Minister Plenipotentiary of great Britain made use of in their Conferences and Discussions relative to the Boundaries of the United States, in their Negotiation of the Peace of 1783 and of the Provisional Articles of the 30th of November 1782. Upon that Maps and that only were these Boundaries delineated: and the River marked on that Map, with the Name of St. Croix, was the River agreed upon as the Eastern Boundary of the State of Massachusettes and of the United States. It was not intended by either Party to give any new Boundary to the East Side of Massachusetts; but the real Eastern Boundary of the Province of Massachusetts Bay, according to the Charter of William and Mary was intended to be the Eastern Boundary of the United States. To the forgoing Facts I am ready to attest in any manner that may be judged neccessary: and if Mr Jay should transmit you an Affidavit I shall be very willing to do the same. But I can scarsely think it neccessary because I cannot believe that any of these Facts will be denied or questioned—
The decease of Mr Oswald is unfortunate because I am well assured he would have avowed all these Facts with the utmost frankness and Candor. Mr Whiteford the Secretary to his Commission I am confident will readily admit them all. Mr William Franklin the Secretary to the American Commission knows them. Dr Franklin before his Death transmitted to the then Secretary of State Mr Jefferson as I was informed by him a full State of this affair according to this Reccollection, a Document which probably Col. Pickering has transmitted to you—if not it may be usefull for you to obtain it from his office. Lord St Helens formerly Mr Fitzherbert might or might not be informed by Mr oswald at the time. If he was I have confidence enough in his Lordships Honour and Candour to believe that he will confirm all that I have Said. Benjamin Vaughan Esq might or might not be informed. if he was, either by Mr oswald or Mr Whiteford or any of the American Ministers his Testimony cannot but corrobrate the Account I have given.
Wishing you a pleasant Voyage and Safe return / I have the Honour to be, Sir, your most / Obedient
John Adams